Jenkins, P. J.
Exception is taken to the overruling and dismissal of an affidavit of illegality in which it was alleged that the fi. fa. was proceeding illegally for the reason that, although it was issued after the filing in the court below of the remittitur from this court, it was issued before the remittitur was made the judgment of that court. Held: The affidavit of illegality presented no valid reason why the proceeding under the fi. fa. should be suspended. Civil Code (1910), § 6217; Knox v. State, 113 Ga. 929 (1) (39 S. E. 330).

Judgment affirmed.


Stephens and Smith, JJ., concur.

A. S. Anderson, for plaintiffs in error.
W. Woodrum, contra.